*168PER CURIAM:
Louise E. Luallen appeals the district court’s order denying relief on her discrimination claims based on Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e (2000), and denying her motion filed under Fed.R.Civ.P. 60(b). We have reviewed the record and find no reversible error. Accordingly, we affirm the denial of Luallen’s Title VII claims on the reasoning of the district court. See Luallen v. Guilford Health Care Ctr., No. CA-02-738-1 (M.D.N.C. Dec. 19, 2003; June 15, 2004). Moreover, we conclude that Luallen waived her right to appeal the district court’s denial of her Rule 60(b) motion by fading to comply with Fed. R.App. P. 28(a)(9)(A). We grant Appellees’ motions to submit these appeals on the briefs and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED